DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the system" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections

Claim 1 is objected to because of the following informalities:  there is no “focal plan array” in the claim, plan is misspelled.  Appropriate correction is required.

Specification

The abstract of the disclosure is objected to because there are over 150 words in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102b as being anticipated by Yang et al US Publication No. 2014/0263964.

Regarding claim 14 Yang et al discloses of Fig. 1 – 5B, of applicant’s An imaging sensor, the imaging sensor comprising: an array of detectors configured to toggle rapidly between two different modes of operation, a single color mode using all individual detectors for full resolution and a two color mode using binned 2 x 2 groups of detectors; at least one output configured to output images generated by each mode of operation (paragraph 0018 an image sensor having a pixel array configured such that a plurality of pixels, electrically coupled to a common control line that when asserted causes the pixels to be readout concurrently, can each be readout concurrently in independently selectable readout modes, including at least one charge-domain binning mode where the independently selectable readout modes may include at least two of the following modes: a non-binning mode, and one or more of the at least one charge-domain 2 X 2 binning mode. The common control line is electrically coupled to control respective transfer switches in the plurality of pixels such that assertion of the common control line causes charge transfer from respective photosensors in the pixels to charge storage regions via the respective transfer switches. Paragraph 0072 each pixel configured to share a common readout circuit may receive incident light filtered for different colors or the same color. Paragraph 0069 Image processor 47 may be used to process the digital signals held in line buffers 36 to produce output image data that may be provided to a device external to the image sensor 40 such that an imaging sensor, the imaging sensor comprising: an pixel array of detectors configured to toggle rapidly between two different modes of operation, a single color a non-binning mode using all individual detectors for full resolution and a two color mode using binned 2 x 2 groups of detectors; at least one output image data configured to output images generated by each mode of operation).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al US Publication No. 2014/0263964 in view of Fukuhara et al US Patent No. 8,174,587.

Regarding claim 15 Yang et al further discloses of applicant’s wherein each mode uses a separate detector and the output of each detector is output over the at least one output (paragraph 0018 an image sensor having pixels to be readout concurrently, can each be readout concurrently in independently selectable readout modes, including at least one charge-domain binning mode where the independently selectable readout modes may include at least two of the following modes: a non-binning mode, and one or more of the at least one charge-domain 2 X 2 binning mode. The common control line is electrically coupled to control respective transfer switches in the plurality of pixels such that assertion of the common control line causes charge transfer from respective photosensors in the pixels to charge storage regions via the respective transfer switches where each of the modes uses a separate pixel detector, because each pixel is physically a separate detector, and the output of each detector is output over the at least one output to charge storage regions);

Yang et al discloses a method of an imager reading out pixel signals in two modes of operation but does not expressively disclose each detector is output simultaneously;

Fukuhara et al teaches a method of a stacked imager outputting signals in a simultaneous parallel output mode. Fukuhara et al teaches of Fig. 1 – 12(d) of applicant’s each detector is output simultaneously (column 14, line 7 – 14 the image pickup device and the peripheral circuit of the integrated circuit 61 thus formed by stacking up the component layers can be connected such that the pixels of the integrated circuit 61 supply output signals in a simultaneous, parallel output mode to the peripheral circuit as shown in FIG. 12(A) and the image data is processed by an A/D conversion process such that each pixel detector is output simultaneously). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Yang et al in a manner similar to Fukuhara et al. Doing so would result improving Yang et al invention in a similar way as Fukuhara et al – namely the ability to provide a method of a stacked imager outputting signals in a simultaneous parallel output mode, in Fukuhara et al invention, to the an imager reading out pixel signals in two modes of operation in Yang et al invention.

Regarding claim 17 of the combination of Yang et al in view of Fukuhara et al, Fukuhara et al further teaches of applicant’s wherein the array of detectors is disposed on two bonded silicon layers, a top analog layer and a bottom digital layer (column 14, line 7 – 14 the image pickup device and the peripheral circuit of the integrated circuit 61 thus formed by stacking up the component layers can be connected such that the pixels of the integrated circuit 61 supply output signals in a simultaneous, parallel output mode to the peripheral circuit as shown in FIG. 12(A) and the image data is processed by an A/D conversion process where (column 10, line 18 – 24) the photodiodes 53 and a wiring layer 59 for connecting the circuit devices of the peripheral circuit are formed under the device layer 52 such that the array of pixel detectors is disposed on two bonded silicon layers, where the photodiodes 53 and the peripheral circuit are formed, a top analog layer with photodiodes 53 and a bottom digital layer where the A/D conversion process is done).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al US Publication No. 2014/0263964 in view of Fukuhara et al US Patent No. 8,174,587 as applied to claim 17 above, and further in view of Motta et al US Publication No. 2007/0263099.

Regarding claim 18 the combination of Yang et al in view of Fukuhara et al teaches a method of an imager reading out pixel signals in two modes of operation and a method of a stacked imager outputting signals in a simultaneous parallel output mode but do not expressively teach wherein the system comprises a plurality of high dynamic range pixels, each of the plurality of high dynamic range pixels comprising an analog to digital converter;

Motta et al teaches a method that implements an analog-to-digital conversion technique with a high dynamic range. Motta et al teaches of Fig. 1 – 12, of applicant’s wherein the system comprises a plurality of high dynamic range pixels, each of the plurality of high dynamic range pixels comprising an analog to digital converter (paragraph 0046 the ADC circuit of each digital pixel implements a analog-to-digital conversion technique with continuous sampling of the input signal for achieving a digital conversion with a high dynamic range such that a plurality of high dynamic range pixels, each of the plurality of high dynamic range pixels comprising an analog to digital converter that implements an analog-to-digital conversion technique with a high dynamic range). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Yang et al in a manner similar to Motta et al. Doing so would result improving Yang et al invention in a similar way as Motta et al – namely the ability to provide a method of that implements an analog-to-digital conversion technique with a high dynamic range, in Motta et al invention, to the an imager reading out pixel signals in two modes of operation in Yang et al invention.

Allowable Subject Matter

Claims 1 – 13 are allowed.

Claims 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696